Citation Nr: 1631918	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (also claimed as asthma).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to April 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the RO in Cleveland, Ohio.

In April 2016, the Veteran testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain a VA examination.  The Veteran testified that his COPD, or respiratory condition, is related to exposure to gasses, asbestos, or other irritants in service.  He testified that he had chest pains and shortness of breath during service.  He also indicated that his COPD is related to his service-connected costochondritis.

The treatment records show that the Veteran has had a diagnosis of COPD since 1998.  VA treatment records also show that the Veteran has been diagnosed with asthma.  The Veteran was previously a smoker and quit approximately 15 years ago.  After the Board hearing, the Veteran submitted a letter from a VA physician, Dr. W.J.C., that is dated in May 2016.  In the letter, Dr. W.J.C. indicated that the Veteran has been a patient since 2012.  Dr. W.J.C. reported that the Veteran "apparently had exposure to rocket gas and diesel fumes during military service while he was in Vietnam."  Dr. W.J.C. indicated that the Veteran's condition resembles asthma more than COPD.  Dr. W.J.C. opined that after "reviewing [the Veteran's] pulmonary medical records, it is plausible that his exposure working [sic] to rocket gas and diesel fumes during military [service] could have contributed to [his] asthma with bronchial reactivity but we can't know this for certain at this time and make confirmatory association."

While this opinion appears to weigh in favor of service connection, the opinion is too speculative to base a finding of service connection.  Medical opinions must provide more than speculative, generic statements, such as a connection is "plausible."  Wallin v. West, 11 Vet. App. 509 (1998).

While the Veteran has not been afforded a VA examination to address the etiology of the claimed COPD, applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the low threshold of McClendon has been met.  As such, the Veteran should be scheduled for a VA examination to diagnose him with all current lung conditions and to determine the nature and likely etiology, including whether a lung condition was caused or aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA and non-VA records pertinent to the Veteran's claim, including updated treatment records from the VA pulmonary clinic in Cleveland, Ohio.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed lung condition, including COPD and asthma.  The entire claims file and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and a review of the record, the VA reviewer should provide opinions with supporting rationales as to the following:

(a)  Is it at least as likely as not (50 percent probability or higher) that any lung condition, including COPD or asthma, of the Veteran had its onset in service or was otherwise related to service or any event thereof, including exposure to gasses, irritants or asbestos?

(b)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed lung condition, including COPD or asthma, is caused by any service-connected disability, including costochondritis?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed lung condition, including COPD or asthma, has been aggravated by any service-connected disability, including costochondritis?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the RO should re-adjudicate the claim.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




